                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLEXXIKON INC.,                                  Case No. 17-cv-04405-HSG
                                   8                     Plaintiff,                          ORDER SETTING CASE
                                                                                             MANAGEMENT CONFERENCE
                                   9              v.

                                  10        NOVARTIS PHARMACEUTICALS
                                            CORPORATION,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Having reviewed the parties’ pretrial filings in anticipation of the pretrial conference, the

                                  14   Court SETS a case management conference on December 3, 2019, at 3:00 p.m. to be held in lieu

                                  15   of the pretrial conference and hearing on the motions in limine that day. The Court finds that

                                  16   given the volume of the parties’ filings, the complexity of the case, and the parties’ numerous

                                  17   disputes, more time is required to ensure that all issues are fully considered and decided prior to

                                  18   trial to the extent possible. Accordingly, the Court will continue the current trial date to a time to

                                  19   be discussed during the case management conference.

                                  20           The parties should be prepared to discuss their availability for a hearing on jury

                                  21   instructions; a pretrial conference; and trial in Spring or Summer 2020. The Court provides the

                                  22   following dates for discussion:

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1
                                                      Jury Instructions          Pretrial Conference             2-Week Trial
                                   2                        Hearing
                                   3    Option 1   March 4, 2020, 2:00 p.m.    April 21, 2020, 3:00 p.m.   May 11, 2020, 8:30 a.m.
                                        Option 2   March 25, 2020, 2:00 p.m.   May 19, 2020, 3:00 p.m.     June 22, 2020, 8:30 a.m.
                                   4    Option 3   May 20, 2020, 2:00 p.m.     July 21, 2020, 3:00 p.m.    August 24, 2020, 8:30 a.m.
                                   5
                                             IT IS SO ORDERED.
                                   6
                                       Dated: 11/27/2019
                                   7
                                                                                   ______________________________________
                                   8                                               HAYWOOD S. GILLIAM, JR.
                                                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
